Citation Nr: 1139973	
Decision Date: 10/27/11    Archive Date: 11/07/11

DOCKET NO.  08-33 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Charles E. Binder, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from September 1973 to January 1983, and from May 2002 to January 2003, including service in Afghanistan from June to December 2002.  He also had National Guard service between January 1984 and December 2004.

This matter initially came before the Board of Veterans' Appeals (Board) from an august 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  In that decision, the RO, among other things, denied entitlement to service connection for PTSD.

In September 2009, the Veteran testified at a videoconference hearing before the undersigned; a transcript of that hearing is of record.

The Board denied this claim in April 2010.  In June 2011, the Court granted a Joint Motion by counsel for the Veteran and VA, vacating that portion of the April 2010 Board decision that denied entitlement to service connection for PTSD, and remanding this matter to the Board for further proceedings consistent with the Joint Motion.


FINDING OF FACT

A VA psychiatrist confirmed that the Veteran's claimed stressor of a seeing soldiers injured by mines is adequate to support a diagnosis of PTSD, and this claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.

CONCLUSION OF LAW

PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 (2011); 75 Fed. Reg. 39843-01 (July 13, 2010).
REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  However, as the Board is granting the only claim on appeal, for entitlement to service connection for PTSD, there are no further VCAA duties.  Wensch v. Principi, 15 Vet. App 362, 367-368 (2001).

The Board notes, however, that during the Board hearing, the undersigned asked questions relating to the Veteran's service that were designed to elicit potentially relevant evidence in his possession in support of his claim.  This action provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, and supplemented VA's compliance with the VCAA and, to the extent that 38 C.F.R. § 3.103 (2010) was applicable to Board hearings in September 2009, complied with this regulation.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 76 Fed. Reg. 52572 (Aug. 23, 2011) (clarifying that 38 C.F.R. § 3.103 does not apply to Board hearings).

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

There are particular requirements for establishing PTSD in 38 C.F.R. § 3.304(f) that are separate from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) and 38 C.F.R. § 4.125 (2002) (requiring PTSD diagnoses to conform to the DSM-IV).

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat Veterans).  Here, however, the Veteran does not allege, and the evidence does not reflect, that he engaged in combat with the enemy.  When asked during the Board hearing if he was claiming he was in combat and, if so, to describe the combat he was in, the Veteran responded in the negative.  Hearing transcript, at 8-9.  The Veteran did claim he was in a combat zone, and that is discussed below.

Prior to the recent amendment to the regulations, where a determination was made that the Veteran did not "engage in combat with the enemy," or the claimed stressor was not related to combat, the Veteran's lay testimony alone was insufficient to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, service records or other corroborative evidence were required to substantiate or verify the Veteran's testimony or statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  However, effective July 13, 2010, 38 C.F.R. § 3.304(f) was amended to reduce the evidentiary burden of establishing a stressor when it is related to a fear of hostile military or terrorist activity.  See 75 Fed. Reg. 39843-01 (July 13, 2010), codified at 38 C.F.R. § 3.304(f)(3) (2011).  That amendment is relevant to the present case.

The amendment provides that, if a stressor claimed by a veteran is related to the veteran's fear of hostile military activity, and a VA psychiatrist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor, as long as the claimed stressor is consistent with the places, types, and circumstances of the veteran's service and there is no clear and convincing evidence to the contrary.  Id.  "Fear of hostile military activity" is defined to mean that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.  The list of examples of such an event or circumstance specifically includes a threat to the physical integrity from an actual or potential improvised explosive device.

In this case, the Veteran was deployed to Uzbekistan in support of Operation Enduring Freedom and, as noted by the parties to the Joint Motion, also served in Afghanistan from June to December 2002, as reflected in his DD Form 214.  The evidence also reflects that the Veteran also worked, post service, for a military contractor for nine months in Afghanistan beginning in December 2003.  The Veteran recounted multiple stressors in Afghanistan to VA and Vet Center psychiatrists, psychologists, and social workers, with dates ranging from 2002 to 2004.  One of these stressors was seeing soldiers injured by mines.  In an April 2007 treatment note, a VA staff psychiatrist diagnosed PTSD based in part on this claimed stressor.  In addition, in January 2007, a VA psychologist noted ongoing PTSD symptoms based more generally on the Veteran's military service, including blasts.

While the dates the Veteran has given for his claimed stressors have been less than precise, the Board finds that, given his service in a combat zone as indicated by his receipt of the Bronze Star, the stressor of seeing soldiers injured by mines claimed by the veteran is related to his fear of hostile military activity.  Moreover, a VA psychiatrist has confirmed that the claimed stressor is adequate to support a diagnosis of PTSD.  Therefore, the Veteran's lay testimony alone establishes the occurrence of the claimed in-service stressor, which is consistent with the places, types, and circumstances of his service.  Consequently, entitlement to service connection for PTSD must be granted pursuant the recent amendment to the PTSD regulations codified at 38 C.F.R. § 3.304(f)(3) (2011).


ORDER

Entitlement to service connection for PTSD is granted.





____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


